Case 3:20-cv-00901-BJD-PDB Document 14 Filed 12/28/20 Page 1 of 2 PageID 68




                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


KATHLEEN J. DAVIS,

             Plaintiff,

v.                                                         NO. 3:20-cv-901-J-39PDB

COMMISSIONER OF SOCIAL SECURITY,

             Defendant.



                                       Order


      The Commissioner cannot timely file a certified transcript required under 42
U.S.C. § 405(g) because of a high volume of pending actions and pandemic-caused
disruptions in operations and related limitations. Doc. 13-1. The Commissioner
therefore moves for a ninety-day stay. Doc. 13. The Commissioner represents that
Kathleen Davis does not oppose a stay. Doc. 13 at 3.

      The Commissioner demonstrates good cause for the requested relief. See Doc.
13-1 (declaration by the Executive Director for the Office of Appellate Operations for
the Social Security Administration). As stated in other actions involving similar
motions, the pandemic has caused substantial disruptions in most aspects of life and
work, warranting lenity. Moreover, the action was filed only recently.
Case 3:20-cv-00901-BJD-PDB Document 14 Filed 12/28/20 Page 2 of 2 PageID 69




      The Court grants the motion, Doc. 13; stays the case until March 21, 2021, or
until the Commissioner files the answer and transcript, whichever is earlier; and
directs the clerk to administratively close the case during the stay.

      Ordered in Jacksonville, Florida, on December 28, 2020.




                                          2
